DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 11/23/2020.  Applicant’s arguments, filed 2/1/20221, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 2/1/20221.   See, for example, the remarks set forth on pages 7-11.




After a thorough search, and in light of the prior art of record, claims 26-27, 31-33, 37-38, 40-41 and 43-51 (renumbered as 1-18) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Hossain, M. Anwar, et al., “MeTaMaF:  Metadata Tagging and Mapping Framework for Managing Multimedia Content”, ISM 2006, San Diego, CA, December 11-13, 2006, pp. 720-723.
Tag equivalency/expansion (p. 720, Abstract; p. 721, Table 1), Metadata tag management architecture (p. 722, Figure 2)

Waltl, Markus, et al., “Metadata-Based Content Management and Sharing System for Improved User Experience”, UCMEDIA 2010, LNICST 60, pp. 132-140. © Institute for Computer Sciences, Social Informatics and Telecommunications Engineering, 2012.
Metadata editing (p. 133), Architecture, GUI, metadata extraction, metadata repositories, metadata tags (p. 134, Figure 1).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 15, 2021